U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For Quarter Ended: June 30, 2014 Commission File Number: 000-22991 Fuse Science, Inc. (Exact name of small business issuer as specified in its charter) NEVADA 87-0460247 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 6treet Suite E-21 Miami Lakes, FL 33015 (Address of principal executive office) (305) 503-3873 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares outstanding of the issuer’s common stock, par value $0.001 per share, as of September 8, 2014 is 2,326,557 Table of Contents FUSE SCIENCE, INC. INDEX Page No. Part I Financial Information 1 Item 1: Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets as of June 30, 2014 (Unaudited) and September 30, 2013 2 Condensed Consolidated Statements of Operations– For the Three Months Ended June 30, 2014 (Unaudited) and 2013 Restated (Unaudited) 3 Condensed Consolidated Statements of Operations– For the Nine Months Ended June 30, 2014 (Unaudited) and 2013 Restated (Unaudited) 4 Condensed Consolidated Statements of Changes in Stockholders’ Deficit – For the Ninemonths ended June 30, 2014 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows – For the Nine Months Ended June 30, 2014 (Unaudited) and 2013 Restated (Unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3: Quantitative and Qualitative Disclosures about Market Risk 27 Item 4: Controls and Procedures 27 Part II Other Information 28 Item 1: Legal Proceedings 28 Item1A: Risk Factors 28 Item 2: Unregistered sales of equity securities and use of proceeds 28 Item 3: Defaults upon senior securities 28 Item 4: Mine Safety Disclosure 28 Item 5: Other Information 28 Item 6: Exhibits 28 -i- Table of Contents PART 1: FINANCIAL INFORMATION ITEM 1: CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FUSE SCIENCE, INC. Condensed Consolidated Balance Sheets June 30, 2014 (Unaudited) and September 30, 2013 June 30, September30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable - Inventory Prepaid expenses and other assets TOTAL CURRENT ASSETS Other assets: Intellectual property, net - Fixed assets, net TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT LIABILITIES Current liabilities: Accounts payable $ $ Notes payable, net Convertible notes payable ,net Accrued expenses TOTAL CURRENT LIABILITIES Long term liabilities: Convertible notes payable, net - Derivative liabilities TOTAL LONG TERM LIABILITIES TOTAL LIABILITIES $ $ COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value; authorized 10,000,000 shares; no shares issued and outstanding; $100 per share liquidation preference - - Common stock, $0.001 par value; authorized 800,000,000 shares; 2,338,077 and 1,384,721 shares issued and outstanding at June 30, 2014 and September 30, 2013, respectively Additional paid-in capital Non-controlling interest ) Accumulated deficit ) Total stockholders' deficit ) Total liabilities and stockholders' deficit $ $ See accompanying notes to condensed consolidated financial statements. -1- Table of Contents FUSE SCIENCE, INC. Condensed Consolidated Statements of Operations Three months Ended June 30, 2014 and 2013 (Unaudited) Restated Sales, net $ $ Cost of sales Gross margin Expenses: Sales and marketing General and administrative expense Research and development - Loss on retirement of assets - Total expenses Loss from operations ) Otherexpenses: Interest expense Expense oninducement of warrant exchange - - Expense on issuance of derivative liabilities - Change in fair value of derivative liabilities Total other expenses Net loss Loss per share, basic and diluted $ $ Weighted average shares outstanding See accompanying notes to condensed consolidated financial statements. -2- Table of Contents FUSE SCIENCE, INC. Condensed Consolidated Statements of Operations Nine Months Ended June 30, 2014 and 2013 (Unaudited) Restated Sales, net $ $ Cost of sales Gross margin ) Expenses: Sales and marketing General and administrative expense Research and development Loss on retirement of assets - Total expenses Loss from operations Other expenses: Interest expense Expense on inducement of warrant exchange Expense on issuance of derivative liabilities - Change in fair value of derivative liabilities Total other expenses Net loss Loss per share, basic and diluted $ $ Weighted average shares outstanding See accompanying notes to condensed consolidated financial statements. -3- Table of Contents FUSE SCIENCE, INC. Condensed Consolidated Statements of Changes in Stockholders’ Deficit Nine Months Ended June 30, 2014 (Unaudited) Additional PreferredStock CommonStock Paid-in Shares Par Shares Par Capital Balance, September 30, 2013 $ $ Common stock issued for: Stock issued for consulting fees Exercise of detachable warrants – Cash 1 Convertible notes Exchange of warrants and inducement Transfer from derivatives to equity Amortization of stock options Equity based offering costs Net loss Balance, June 30, 2014 - $ - Non Controlling Accumulated Interest Deficit Total Balance, September 30, 2013 $ ) $ ) $ ) Common stock issued for: Stock issued for consulting fees Exercise of detachable warrants – Cash Convertible notes Exchange of warrants and inducement Transfer from derivatives to equity Amortization of stock options Equity based offering costs Net loss Balance, June 30, 2014 $ See accompanying notes to consolidated financial statements. -4- Table of Contents FUSE SCIENCE, INC. Condensed Consolidated Statements of Cash Flows Nine Months Ended June 30, 2014 and 2013 (Unaudited) Restated Operating activities: Net loss $ $ Adjustments to reconcile net loss from operations to net cash used in operating activities: Depreciation and amortization Bad debt Stock and stock option compensation Inducement of warrant exchange - Amortization of discounts and financing fees Change in fair value of warrant derivative liabilities Expense on issuance of derivative liabilities Property and equipment expensed as research and development Loss on retirement of assets - Changes in operating assets and liabilities: Inventory Accounts receivable Prepaid expenses and other assets Accounts payable and accrued expenses Net cash used in operating activities Investing activities: Additions to fixed assets - Intellectual property - Net cash used in investing activities Financing activities: Loan proceeds Repayment of notes payable Proceeds from warrant and option exercises Net cash provided by investing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed consolidated financial statements. -5- Table of Contents FUSE SCIENCE, INC. Condensed Consolidated Statements of Cash Flows, Continued Nine Months Ended June 30, 2014 and 2013 (Unaudited) Restated Supplemental Cash Flow Information: Non-cash investing and financing activities: Common stock issued for convertible notes payable and accrued interest $ $ Transfer from derivative liability to additional paid in capital $ $ Discount on debt recorded as derivative liability $ $ See accompanying notes to condensed consolidated financial statements. -6- Table of Contents FUSE SCIENCE, INC. Notes to Condensed Consolidated Financial Statements 1. NATURE OF BUSINESS ORGANIZATION AND BUSINESS ACTIVITIES Fuse Science, Inc. (“Company”) was incorporated in Nevada on September 21, 1988.Prior to 2002, the Company’s activities included, developing and marketing data communications and networking infrastructure solutions for business, government and education (which such business was sold in 2002) and as a “business development company” under the Investment Company Act of 1940, from 2007 to 2009.Since April 2011, the Company has focused on the development and commercialization of proprietary delivery technology concentrating on redefining the way humans receive energy, nutrition and medications today and in the future, along with the production and sale of sports nutrition and performance products. During the third quarter of 2014 , management determined to concentrate on the development of the delivery technology. As a result, the Company terminated its sales agreements with its major customers and expensed approximately $178,000 of its equipment and intellectual property to Research and Development expenses as it was determined the assets would be used solely in this capacity on a go forward basis. Additionally, approximately $38,000 of property and equipment was written off as impaired and approximately $1,200,000 of inventory was written off as management believes the inventory could not be sold prior to its expiration. On August 27, 2014, the Company completed a 1:200 reverse stock split of its issued and outstanding common stock, which was approved by the holders of the Company’s outstanding voting capital and the Company’s Board of the directors on March 19, 2014. All references to common share amounts, warrants, stock options and per share amounts have been retroactively adjusted to reflect the reverse stock split for all periods presented. 2. SIGNIFICANT ACCOUNTING POLICIES CONSOLIDATION POLICY AND HISTORY OF BUSINESS The consolidated financial statements of the Company include the accounts of the Company and its wholly owned subsidiaries, Fuse Science, Inc. (“FSR&D”), a Delaware Corporation, FSJV, LLC, a Florida limited liability company, FS Consumer Products Group, Inc., a Florida corporation [and its 60% owned subsidiary, Ultimate Social Network, Inc. (“USN”)]. All significant intercompany balances and transactions have been eliminated in consolidation. BASIS OF PRESENTATION The unaudited condensed consolidated financial statements included herein have been prepared by the Company, without audit, according to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United Stated of America (“GAAP”) have been condensed or omitted pursuant to such rules and regulations. The information set forth in these interim condensed consolidated financial statements for the three and nine months ended June 30, 2014 and 2013, is unaudited and reflects all adjustments, which include only normal recurring adjustments and which in the opinion of management are necessary to make the interim condensed consolidated financial statements not misleading. The September 30, 2013 year-end condensed consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP. The Report of Independent Registered Public Accounting Firm on the September 30, 2013 consolidated financial statements contained an explanatory paragraph expressing substantial doubt about the Company’s ability to continue as a going concern. It is suggested that these condensed consolidated financial statements be read in conjunction with these financial statements and the notes thereto included in the Company’s latestannual report on Form 10-K which were prepared assuming the Company will continue as a going concern. -7- Table of Contents USE OF ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying disclosures. Although these estimates are based on management’s best knowledge of current events and actions the Company may undertake in the future, actual results could differ from these estimates. REVENUE RECOGNITION The Company records revenue net of discounts and allowances from the sale of Enerjel™, Powerfuse™ and Electrofuse™, when all of the following have occurred: (1)persuasive evidence of an arrangement exists, (2) product has been shipped or delivered, (3) the sales price to the customer is fixed or determinable, and (4) collectability is reasonably assured. The Company’s customers may return ordered items for a refund. The Company also provides customers incentives to purchase products at a discount. For the three months ended June 30, 2014, we have recorded sales discounts, credits, coupons, and return and allowances of $59,145. For the nine months ended June 30, 2014, we have recorded sales discounts, credits, coupons and returns and allowances of $311,840, which is netted against sales. CASH CONCENTRATIONS From time to time, the Company maintains cash with financial institutions in excess of federally insured limits. SHIPPING AND HANDLING Shipping and handling billed to customers is included in net sales and shipping and handling costs are recorded as a component of cost of sales. FAIR VALUE MEASUREMENTS Fair value is defined as the price that the Company would receive to sell an investment or pay to transfer a liability in a timely transaction with an independent counter-party in the principal market or in the absence of a principal market, the most advantageous market for the investment or liability.A three-tier hierarchy is established to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs); and establishes a classification of fair value measurements for disclosure purposes. The hierarchy is summarized in the three broad levels listed below: Level1 - quoted prices in active markets for identical assets and liabilities Level2 - other significant observable inputs (including quoted prices for similar assets and liabilities, interest rates, credit risk, etc.) Level3 - significant unobservable inputs (including the Company’s own assumptions in determining the fair value of assets and liabilities). In accordance with Accounting Standards Codification (“ASC”) 815, the Company’s warrant derivative liability is measured at fair value on a recurring basis, and is a level 3 measurement in the three-tier fair value hierarchy. There were no transfers between the levels of the fair value hierarchy during the nine months ended June 30, 2014 and 2013. -8- Table of Contents FAIR VALUE OF FINANCIAL INSTRUMENTS The following methods and assumptions were used by the Company in estimating the fair values of each class of financial instruments disclosed herein: Warrant Derivative Liability - These financial instruments are carried at fair value. Notes Payable - Based upon the interest rates, current economic conditions, risk characteristics, collateral and other factors, the carrying amount of these financial instruments approximate market value (level 2 measurement). DERIVATIVE LIABILITY The Company issued warrants to purchase the Company’s common stock in connection with the issuance of convertible debt, which contain certain ratchet provisions that reduce the exercise price of the warrants in certain circumstances. The Company determined that the warrants did not qualify for a scope exception under ASC 815 as they were determined not to be indexed to the Company’s stock and accordingly are accounted for as derivatives and are recorded on the balance sheet at fair value with the changes in the fair value recognized in the consolidated statement of operations. Fair values are measured using a Black-Scholes valuation model, which approximates a binomial lattice valuation methodology utilizing Level 3 inputs. INCOME TAXES The Company accounts for income taxes under the liability method whereby deferred tax assets and liabilities are provided for the future tax consequences attributable to temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Deferred tax assets, net of a valuation allowance, are recorded when management believes it is more likely than not that the tax benefits will be realized.Realization of the deferred tax assets is dependent upon generating sufficient taxable income in the future.The amount of deferred tax asset considered realizable could change in the near term if estimates of future taxable income are modified. The Company assesses its tax positions in accordance with "Accounting for Uncertainties in Income Taxes" as prescribed by the Accounting Standards Codification, which provides guidance for financial statement recognition and measurement of uncertain tax positions taken or expected to be taken in a tax return for open tax years (generally a period of three years from the later of each return's due date or the date filed) that remain subject to examination by the Company's major tax jurisdictions.Generally, the Company is no longer subject to income tax examinations by major taxing authorities for years before September 30, 2010. The Company assesses its tax positions and determines whether it has any material unrecognized liabilities for uncertain tax positions.The Company records these liabilities to the extent it deems them more likely than not to be incurred.Interest and penalties related to uncertain tax positions, if any, would be classified as a component of income tax expense in the accompanying consolidated statements of income. The Company believes that it does not have any significant uncertain tax positions requiring recognition or measurement in the accompanying consolidated financial statements. MARKETING, ADVERTISING AND PROMOTION COSTS Marketing, advertising and promotion costs are charged to operations as incurred and are included in sales and marketing expenses in the accompanying consolidated statements of operations.The amount charged for the three months ended June 30, 2014 and 2013 were approximately $258,000 and $ 462,000, respectively. The amounts charged for the nine months ended June 30, 2014 and 2013 were approximately $1,148,000 and $2,448,000, respectively. -9- Table of Contents NON-CONTROLLING INTEREST Non-controlling interest in the Company’s consolidated financial statements represents the 40% interest not owned by the Company in USN. USN had no operations during the three and nine months ended June 30, 2014. STOCK-BASED COMPENSATION The Company accounts for stock options granted to employees and directors using the accounting guidance in ASC 718 “Stock Compensation” (“ASC 718”) and for stock options granted to consultants and endorsers using the accounting guidance included in ASC 505-50 “Equity-Based Payments to Non-Employees” (“ASC 505-50”). In accordance with ASC 718, we estimate the fair value of service based options and performance based options on the date of grant, using the Black-Scholes pricing model.In accordance with ASC 505-50, we estimate the fair value of service based options and performance based options at each reporting period until a measurement date is reached using the Black-Scholes pricing model. The Black-Scholes option valuation model was developed for use in estimating the fair value of traded options that have no vesting restrictions and are fully transferable. In addition, option valuation models require the input of highly subjective assumptions including the expected stock price volatility. Because the Company’s options would have characteristics significantly different from those of traded options, and because changes in the subjective input assumptions can materially affect the fair value estimate, in management’s opinion, the existing models may not necessarily provide a reliable single measure of the fair value of the Company’s options, although they provide the best estimate currently. LOSS PER SHARE The Company’s loss per share is computed by dividing net loss by the weighted average number of common shares outstanding. Diluted losses per share reflects the potential dilution that could occur if stock options and or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the losses of the Company. All outstanding options and warrants are not included in the calculation of diluted loss per share as their effect would be antidilutive. As described in Note 7 –Payable, the Company had convertible notes and warrants outstanding during the three and nine months ended June 30, 2014. The convertible notes are reflected in the calculation of diluted earnings per share for the corresponding periods by application of the “if converted” method to the extent their effect is dilutive. The following is a reconciliation of the numerator and denominator used for the computation of basic and diluted net loss per common shares: FortheThree monthsended June 30, Restated Numerator: Net loss available to stockholders $ $ Denominator: Weighted average number of common shares – Basic Weighted average number of common shares – Diluted Net loss per common share: Basic $ $ Diluted $ $ -10- Table of Contents FortheNineMonthsended June 30, Restated Numerator: Net loss available to stockholders $ $ Denominator: Weighted average number of common shares – Basic Weighted average number of common shares – Diluted Net loss per common share: Basic $ $ Diluted $ $ 3. RESTATEMENT OF THE JUNE 30, 2013 BALANCES As a result of certainadjustments affecting quarters of the fiscal year ended September 30, 2013, that were made as of September 30, 2013, the previously reported condensed consolidated statements of operations for the three and nine months ended June 30, 2013 and the consolidated statement of cash flow for the nine months ended June 30, 2013 have been restated. The restatements are a result of the following: · Certain warrants with price protection features as described in Note 6, were not accounted for as derivatives for the three and nine months ended June 30, 2013. This resulted in an over and understatement of expense by $1,276,187 and $8,546,411, respectively for the three months and nine months ended June 30, 2013. · The Company incorrectly calculated the expense related to the issuance of stock options for the three and nine months ended June 30, 2013. This resulted in an aggregate understatement of general and administrative and sales and marketing expenses of $201,079 and $1,485,875, respectively for the three and nine months ended June 30, 2013. · The Company incorrectly calculated interest expense. This resulted in an over and understatement of interest expense of $208,334 and $797,910 for the three and nine months ended June 30, 2013, respectively. · The Company recorded an overstatement of expense for loss on warrant inducement of $316,274 for the three and nine months ended June 30, 2013. · The Company incorrectly recorded gain from beneficial conversion feature of $524,576 for the three months ended June 30, 2013 and loss from beneficial conversion features of $481,668 for the nine months ended June 30, 2013. -11- Table of Contents Detailed below are the account balances, which were restated to reflect the accounting for the previously described transactions. Three months Ended June 30,2013 Restated Three months Ended June 30,2013 (OriginallyIssued) Effectofthe Change General and administrative expense $ ) ) ) Sales and marketing $ ) ) - Interest expense $ ) ) Loss on warrantinducement $
